Citation Nr: 0211155	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-08 513A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a Board of 
Veterans' Appeals decision, dated June 3, 1998, which denied 
entitlement to service connection for hearing loss.

(The issue of entitlement to service connection for residuals 
of asbestos exposure is the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Wayne A. Ehlers, Attorney


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1954 to March 
1957.

In June 1998, the Board of Veterans' Appeal (Board) issued a 
decision that denied the appellant's claim of entitlement to 
service connection for hearing loss.  In December 1999, the 
appellant, who is the moving party, submitted a motion for 
revision or reversal of the June 1998 Board decision on the 
grounds of clear and unmistakable error (CUE).  In June 2000, 
the Board determined that the June 1998 decision was not the 
product of CUE and denied the appellant's motion.

Thereafter, the appellant appealed the June 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2001, while the case was pending, 
VA's Office of General Counsel filed a unopposed motion 
requesting that the June 2000 Board decision be vacated and 
the matter remanded for reconsideration in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (November 9, 2000) (VCAA).  In May 2001, 
the Court granted the motion, vacated the Board's June 2000 
decision, and remanded the case to the Board.

Previously, in September 1998, the Board notified the 
appellant that his motion for reconsideration had been 
denied.


FINDINGS OF FACT

1.  In a June 3, 1998 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
hearing loss.  

2.  The Board's June 3, 1998 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.




CONCLUSION OF LAW

The June 3, 1998, decision of the Board of Veterans' Appeals 
that denied entitlement to service connection for hearing 
loss was not the product of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, was enacted.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  See 38 U.S.C.A. § 5107 (West 1991, in 
effect at the time of the June 1998 Board decision.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.

In Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), 
the Court held that the VCAA, with its expanded duties, is 
not applicable to a motion by a moving party for revision or 
reversal of a Board's decision on the basis of clear and 
unmistakable error.  Id.  Therefore, the VCAA is not for 
application in this matter.

Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed.-(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decision issued on 
or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record 
that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 
90 days before such record was transferred to 
the Board for review in reaching that 
decision, provided that the documents could 
reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it was not absolutely clear 
that a different result would have ensued, 
the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.-(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

As stated by the Court for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory 
provisions extant at the time were 
incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it 
not been made, would have manifestly changed 
the outcome at the time it was made," and 
(3) a determination that there was CUE must 
be based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the service 
medical records, and post service medical records, to include 
the August 1995 VA examination report, were before the Board 
at the time of the June 1998 decision.  Service medical 
records are negative for any complaints or diagnosis of 
auditory impairment.  The separation examination showed that 
hearing for the spoken and whispered voice was 15/15.  An 
audiological examination was not conducted.  The service 
administrative records show that the veteran was a member of 
a tank crew.  

A VA audiological examination was conducted in August 1995.  
At that time the veteran reported diminished hearing and 
occasional tinnitus.  He stated that he was exposed to noise 
while serving in the Marine Corps.  Following service he 
worked as an electrician for three years and with a city fire 
department for 22 years.  He was unable to be specific as to 
when he first had problems with his hearing.  The test 
findings were interpreted as showing moderate sensorineural 
hearing loss beginning at 3000 hertz.  The examiner stated 
that this hearing loss was consistent with noise exposure but 
it cannot be determined with certainty that the hearing loss 
was caused by noise exposure between 1954 and 1957.  The 
veteran was likely exposed to high level noise while working 
for the fire department.

In his substantive appeal, dated in January 1996, the veteran 
indicated he was a tank loader and handled the 90-millimeter 
guns.  He was not furnished ear protection.

On June 3, 1998, the Board denied service connection for 
hearing loss.  At that time the Board determined that there 
was no competent medical evidence showing the presence of a 
hearing during serve and there was no competent medical 
evidence which linked the current hearing loss to an injury 
or disease incurred during active duty.  The Board concluded 
that the veteran's claim for hearing loss was not well 
grounded.  38 C.F.R. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (1997).

In a March 2000 statement the representative indicated that 
the veteran was a tank crewman and this supported the 
veteran's contention concerning inservice noise exposure.  It 
was further stated that the August 1995 VA examination showed 
that the hearing loss was consistent with noise exposure and 
therefor the claim was well grounded.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1997).  38 C.F.R. § 3.303 also provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1997). 

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

To summarize, the first medical evidence of hearing loss was 
the VA examination in August 1995, more than 37 years after 
the veteran's service.  Additionally, at that time, the 
examiner indicated that it could not be determined whether 
the appellant's hearing loss was associated with noise 
exposure between 1954 and 1957.  Rather, it was noted that 
the appellant was also likely exposed to high level noise 
during his employment as a fireman.  The private medical 
evidence of record did not address this disability.  There 
was no medical evidence then of record which related the 
hearing loss to service.  Thus, the determination that the 
appellant's current hearing loss was not incurred in service 
as concluded in the June 1998 decision, is not an 
"undebatable" error.  The Board found that the appellant's 
contention that his hearing loss was related to service was 
not supported by the objective medical evidence then of 
record.  The June 1998 Board decision was, therefore, 
consistent with and supported by the law then applicable for 
determining whether a well-grounded had been presented to 
establish entitlement to service connection.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991).  The Board 
notes that the VCAA eliminated the concept of a well-grounded 
claim.  However, the effective date of the VCAA is subsequent 
to the June 1998 Board decision.  Accordingly, the 
undersigned determines that the denial of service connection 
was a reasonable exercise of adjudicatory judgment and did 
not involve clear and unmistakable error.


ORDER

The motion for revision or reversal of the June 3, 1998, 
decision of the Board of Veterans' Appeals, denying the claim 
of entitlement to service connection for hearing loss, on the 
grounds of clear and unmistakable error, is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



